PER CURIAM:
The parties have filed a written stipulation with the Court in which they have stipulated that the respondent is responsible for the maintenance and control of the 1-64 bridge at the point the bridge passes over the 1600 block of Madison Avenue in Huntington, West Virginia. On July 6, 1977, the claimant, Elsie M. Ross, drove a 1973 Ford automobile owned by the claimant, Franklin Ross, westerly on Madison Avenue under the bridge. A light from a sign on the bridge fell on the automobile causing damage to the automobile in the amount of $347.80. Believing that liability exists on the part of the respondent and that the damages are reasonable, the Court is of the opinion to and does make an award to the claimant in the amount of $347.80.
Award of $347.80.